DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to applicant’s remarks files February 23, 2022.  Claims 1-15 are pending and stand rejected.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-6, 8-9, and 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 20150164133 A1 (hereinafter DAVIS).
Regarding claim 1, DAVIS discloses an aerosol-generating article (Fig. 1, smoking article 1, ¶44) comprising: an aerosol-generating substrate (Fig. 1, tobacco rod 6) and a mouthpiece (Fig. 1, filter 2) disposed downstream of the aerosol-generating substrate.  DAVIS further discloses a hollow tubular segment (Fig. 1, plug wrap material 5) at its downstream end defining a mouth end cavity (inside of hollow segment).  BERGER further discloses the hollow tubular segment comprising: a hollow tube (Fig. 1, second fibrous material 4) of crimped fibrous material (¶6, ¶13, ¶82) and a plurality of non-crimped fibers extending along and affixed to the inner surface (Fig. 1, first fibrous material 3, ¶6) of the hollow tube.   DAVIS discloses that the filter has a first and second fibrous filter material that can be crimped (¶6).  The disclosure that they can be crimped also means they can also be non-crimped. Further as with the instant application (¶21), DAVIS discloses that the first fibrous material can be PLA (¶7).  The instant application further discloses crimped cellulose acetate (¶43), and DAVIS discloses that the second fibrous material comprises cellulose acetate (¶13) that can be crimped (¶6).
Regarding claims 3 and 4, modified DAVIS discloses the aerosol-generating article according to claim 1, as discussed above.  DAVIS further discloses wherein the non-crimped fibers have a denier per filament of at least 6 and wherein the non- crimped fibers have a total denier of from about 6,000 to about 20,000 (¶10, ¶62).
Regarding claims 5 and 6, DAVIS discloses aerosol-generating article according to claim 1, as discussed above.  DAVIS further discloses wherein the non- crimped fibers form a substantially continuous layer covering the inner surface of the hollow tube of crimped fibrous material and wherein the substantially continuous layer covers the entire inner surface of the hollow tube of crimped fibrous material.  DAVIS Fig. 1a illustrates that the layers are continuous and covering the surface of the hollow tube.  
Regarding claim 8, DAVIS discloses aerosol-generating article according to claim 1, as discussed above.  DAVIS further discloses wherein the non- crimped fibers comprise an acetate ester of cellulose.  DAVIS discloses cellulose acetate (¶7) which is another name for acetate ester of cellulose.  This material can be crimped, though it does not have to be (¶6).
Regarding claim 9, DAVIS discloses aerosol-generating article according to claim 1, as discussed above.  DAVIS further discloses further comprising a binder disposed between the plurality of non-crimped fibers and the inner surface of the hollow tube. (¶16, ¶61).  A plasticizer is considered to be a binder.  
Regarding claim 12, DAVIS discloses aerosol-generating article according to claim 1, as discussed above.  DAVIS further discloses wherein each of the plurality of non-crimped fibers extend substantially in the longitudinal direction of the aerosol- generating article.  As seen inf Fig. 1a, the first and second fibrous members, and therefore the fibers in them, extend in the longitudinal direction of the cigarette.
Regarding claim 13, DAVIS discloses that the filter segment 2 can serve as a mouthpiece (¶73).  BERGER discloses a hollow tube (Fig. 1, second fibrous material 4) of crimped fibrous material (Col. 3, lines 53-57), and a plurality of non-crimped fibers (Fig. 1, first fibrous material 3) extending along and affixed to the inner surface of the hollow tube (¶6, ¶13, ¶82).  DAVIS discloses that the filter has a first and second fibrous filter material that can be crimped (¶6).  The disclosure that they can be crimped also means they can also be non-crimped. Further as with the instant application (¶21), DAVIS discloses that the first fibrous material can be PLA (¶7).  The instant application further discloses crimped cellulose acetate (¶43), and DAVIS discloses that the second fibrous material comprises cellulose acetate (¶13) that can be crimped (¶6).
Regarding claim 14, BERGER discloses the overall method and means utilized in producing the filter element of BERGER (Figs. 2, 8-10, Col. 5, lines 64-68)).  BERGER discloses conveying a first continuous band of crimped fibers (¶82); conveying a second continuous band of non-crimped fibers (¶82); shaping a portion of the first continuous band into a substantially annular shape having an outer surface and an inner surface (¶92); conveying the second continuous band into contact with the inner surface of the substantially annular shaped portion of the first continuous band (¶95); and affixing the contacted portions together (¶102) and cutting a segment (¶94) of the affixed portions from the continuous band to form a hollow tubular segment for a mouthpiece of an aerosol- generating article.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over DAVIS as applied to claim 1 above in view of US Patent 4022222A (hereinafter BERGER).
Regarding claim 2, DAVIS discloses aerosol-generating article according to claim 1, as discussed above.  DAVIS does not disclose, but BERGER teaches wherein each of the non-crimped fibers have a colour that is different from the colour of crimped fibers forming the hollow tube of crimped fibrous material.  BERGER teaches that the inner and intermediate members 28, 32 can be differently colored tow material (Col. 4, lines 4-10).  It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified DAVIS to provide different color fibers as taught in BERGER.  Doing so would offer novelty in the final product from an esthetic standpoint (BERGER Col. 4, lines 4-10).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over  DAVIS in view of US 20170055581 A1 (hereinafter WILKE).
Regarding claim 7, DAVIS discloses the aerosol-generating article according to claim 5, as discussed above.  DAVIS may not explicitly disclose wherein the substantially continuous layer has a thickness of from about 300 microns to about 500 microns.
WILKE teaches an article comprising smokable material and a cover around the smokable material (Abstract).  WILKE teaches a cover 10 comprising a wrapper 12 (Fig. 1, ¶68).  The wrapper may provide thermal insulation and have a thickness of up to one millimeter, or up to 0.5 millimeters (¶68).  This is equivalent to up to 500 microns.  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified BERGER to provide wherein the substantially continuous layer has a thickness of from about 300 microns to about 500 microns.  WILKE teaches that the continuous wrapper comprises materials disclosed in the instant specification.  A person of ordinary skill in the art would obviously vary the range of the thickness of the wrapper in the disclosed range.  Doing so would provide thermal insulation to prevent heat loss and provide more efficient heating. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over DAVIS in view of US 20130255704 A1 (hereinafter SAMPSON).
Regarding claim 10, DAVIS discloses the aerosol-generating article according to claim 9, as discussed above.  DAVIS may not explicitly disclose wherein the binder comprises an ester of glycerol.  Applicant discloses in the instant application that ester of glycerol, “The ester of glycerol may be triacetin (also known as glycerol triacetate). The ester of glycerol may be triethyl citrate, as an alternative or in addition to triacetin.” (¶22)
SAMPSON teaches, “a filter for a cigarette comprises a porous material sheet wrapped around the filter rod and a cellulose acetate thread formed tram substantially uncrimped cellulose acetate filaments” (Abstract).  SAMPSON teaches that triacetin can be used as a plasticizer to bond the main filter rod to the cellulose acetate filaments (¶13).  The triacetin results in cross-linkage and a robust filter that can be cut more cleanly (¶50).  This prevents degrading of the delivery of flavorants as perceived by the consumers (¶50-¶52).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified DAVIS to provide wherein the binder comprises an ester of glycerol.  A person of ordinary skill in the art would obviously use a binder to secure the components.  Using triacetin not only acts as a binder, but also prevents degrading of flavors as sensed by the consumer.  A person of ordinary skill in the art would obviously select triacetin as a binding agent because doing so would result in cross-linkage and a robust filter.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over DAVIS as evidenced by “Denier Measurements”.
Regarding claim 11, BERGER discloses the aerosol-generating article according to claim 1, as discussed above.  BERGER may not explicitly disclose wherein about 600 to about 800 non-crimped fibers are affixed to the inner surface of the hollow tube.
The instant application claims wherein the non-crimped fibers have a denier per filament of at least 6 and wherein the non- crimped fibers have a total denier of from about 6,000 to about 20,000.  These limitations are rejected by DAVIS as discussed above.
Denier Measurements teaches that denier is a unit of measurement that provides a scale for the heaviness of a fiber.  This can be expressed with the following equation:
                
                    D
                    e
                    n
                    i
                    e
                    r
                     
                    p
                    e
                    r
                     
                    f
                    i
                    l
                    a
                    m
                    e
                    n
                    t
                    =
                    
                        
                            t
                            o
                            t
                            a
                            l
                             
                            d
                            e
                            n
                            i
                            e
                            r
                        
                        
                            q
                            u
                            a
                            n
                            t
                            i
                            t
                            y
                             
                            o
                            f
                             
                            u
                            n
                            i
                            f
                            o
                            r
                            m
                             
                            f
                            i
                            l
                            a
                            m
                            e
                            n
                            t
                            s
                        
                    
                
            
                
                    q
                    u
                    a
                    n
                    t
                    i
                    t
                    y
                     
                    o
                    f
                     
                    u
                    n
                    i
                    f
                    o
                    r
                    m
                     
                    f
                    i
                    l
                    a
                    m
                    e
                    n
                    t
                    s
                    =
                     
                    
                        
                            t
                            o
                            t
                            a
                            l
                             
                            d
                            e
                            n
                            i
                            e
                            r
                        
                        
                            d
                            e
                            n
                            i
                            e
                            r
                             
                            p
                            e
                            r
                             
                            f
                            i
                            l
                            a
                            m
                            e
                            n
                            t
                        
                    
                
            
The instant application discloses that the denier per filament is at least 6 (Claim 3) and the total denier is from 6,000 to 20,000 (Claim 4).  The instant application discloses that the DPF can be 8 (¶16).  Therefore:
                
                    q
                    u
                    a
                    n
                    t
                    i
                    t
                    y
                     
                    o
                    f
                     
                    u
                    n
                    i
                    f
                    o
                    r
                    m
                     
                    f
                    i
                    l
                    a
                    m
                    e
                    n
                    t
                    s
                    =
                     
                    
                        
                            6000
                             
                            t
                            o
                            t
                            a
                            l
                             
                            d
                            e
                            n
                            i
                            e
                            r
                        
                        
                            8
                             
                            d
                            e
                            n
                            i
                            e
                            r
                             
                            p
                            e
                            r
                             
                            f
                            i
                            l
                            a
                            m
                            e
                            n
                            t
                        
                    
                
            
quantity of uniform filaments =  750 filaments
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified DAVIS to provide wherein about 600 to about 800 non-crimped fibers are affixed to the inner surface of the hollow tube.  The disclosed ranges for denier per filament and total denier result in a quantity of fibers.  Solving for the equation in “Denier Measurements” necessarily results in the quantity of non-crimped fibers disclosed.  

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over DAVIS in view of US 20100300468 A1 (hereinafter RUSTEMEYER).
Regarding claim 15, DAVIS discloses the method according to claim 14, as discussed above.  DAVIS may not explicitly disclose spraying a binder onto the annular shaped portion such that at least some binder resides on the inner surface of the annular shaped portion, prior to affixing the contacted portions together.
RUSTEMEYER teaches a filter tow bale which comprises two tow strips that are arranged together in layers (Abstract).  RUSTEMEYER teaches a triacetin spray box where the solvent is applied to the filter tow to make it tacky.  Then, in the formatting part of the machine the tow band is gathered together and compressed to the cross section of the rod.  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified DAVIS to provide spraying a binder onto the annular shaped portion such that at least some binder resides on the inner surface of the annular shaped portion, prior to affixing the contacted portions together.  A person of ordinary skill in the art would obviously spray the binder onto the annular shaped portion.  Doing so would provide even coating of the binder on the tow and make it tacky for adhesion to other layers.
Response to Arguments
Applicant’s arguments, filed February 23, 2022, with respect to the rejection of claims 1-2, 5-6, 8-9, and 12-14 under 35 USC 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of DAVIS.
Applicant’s arguments, filed February 23, 2022, with respect to the rejection of claims 3-4 under 35 USC 10 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of DAVIS.
Applicant’s arguments regarding claims 7, 10, 11, and 15 depend upon claim 1 being allowable.  However, the new grounds of rejection of claim 1 under DAVIS result in the independent claims standing rejected.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE L MOORE whose telephone number is (313)446-6537. The examiner can normally be reached Mon - Thurs 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHANIE LYNN MOORE/Examiner, Art Unit 1747                                                                                                                                                                                                        

/Michael H. Wilson/Supervisory Patent Examiner, Art Unit 1747